Citation Nr: 0431575	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  01-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disease to 
include hypertension. 


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from June 1979 to June 
1983.  He also had periods of service in the Reserves from 
1983 to 1989 with periods of active duty for training from 
January 9, 1984 to January 20, 1984; January 14, 1985 to 
January 25, 1985; January 13, 1986 to January 24, 1986; and 
May 11, 1987 to May 22, 1987.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1999, April 
2000, and May 2001 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia South Carolina.  

In August 2002, the appellant testified before the 
undersigned Board Member at a videoconference at the Central 
Office.  A transcript of that hearing has been associated 
with the appellant's VA claims folder.

In a February 2003 Board decision, entitlement to service 
connection for a heart disability to include hypertension was 
denied.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2003 Order, the Court granted a joint motion 
for remand, vacated the February 2003 Board decision, and 
remanded the case to the Board for readjudication consistent 
with the motion. 

In March 2004, this matter was remanded to the RO for 
additional development.  


FINDINGS OF FACT

1.  The appellant's heart disease to include hypertension, is 
not related to active duty from June 1979 to June 1983 and 
was first manifest several years after service.   

2.  The appellant was not disabled by a heart disability, 
heart disease or hypertension as a result of a disease or 
injury incurred or aggravated during active duty for 
training.    

3.  The appellant does not have veteran status for VA 
benefits purposes for the periods of time in which he served 
on active duty for training.    


CONCLUSION OF LAW

Heart disease to include hypertension was not incurred in or 
aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 101(2), 101(22), 101(24), 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In letters dated in August 1999, October 1999, March 2001, 
and April 2004, VA notified the appellant of the evidence 
needed to substantiate the claim and offered to assist him in 
obtaining any relevant evidence.  The letters gave notice of 
what evidence the appellant needed to submit, what evidence 
VA would try to obtain, and what evidence VA did obtain.  The 
letters informed the appellant that to establish entitlement 
to service-connected compensation benefits, the appellant may 
submit evidence to VA.  

This should have put the appellant on notice to submit 
evidence in his own possession.  In fact, the appellant has 
submitted private medical records and treatise information in 
support of his claim.  The appellant was notified of the 
evidence the RO obtained in the April 2004 letter and in the 
statement of the case and the supplemental statements of the 
case.   

In Pelegrini, the Court held that notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must be 
provided before an initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, at 119-
20.  In the present case, much of the VCAA notice was 
provided after the initial AOJ adjudication in December 1999.  

In Pelegrini, the Court held that the remedy for inadequate 
notice was for the Board to ensure that the notice was 
ultimately given, or for it to explain why the claimant was 
not prejudiced by the absence of such notice.  Id. at 122.  
In this case the appellant ultimately received the required 
notice through the above cited letters.  Accordingly, the 
Board has ensured that the required notice was given.

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
private medical records were obtained, including records from 
the P.R. Memorial Hospital and C. Heart Clinic.  VA treatment 
records from the Dorn VA medical center dated from 1999 to 
2004 were obtained.  At the hearing before the Board in 
August 2002, the appellant indicated that he had seen a 
physician in 1983 and 1984, but the medical records were not 
available.  There is no identified relevant evidence that has 
not been accounted for.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In the present 
case, the appellant was not afforded a VA examination since 
there is no competent evidence that the appellant's heart 
disease to include hypertension may be associated with 
service.  As will be discussed below, the service medical 
records indicate that the appellant did not have hypertension 
or heart disease in service.  The preponderance of the 
evidence shows that the hypertension and heart disease were 
diagnosed many years after service and there is no evidence 
that these diseases are related to service.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating his claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004). 

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court, lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2004).  Thus, 
the definitional statute, 38 U.S.C.A. § 101(24) (West 2002), 
makes a clear distinction between those who have served on 
active duty and those who have served on active duty for 
training.  The Court has held this statute, in effect, means 
that an individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation.  Furthermore, unless an appellant has 
established status as a veteran, neither the presumption of 
soundness nor the presumption of aggravation is applicable.  
Paulson v. Brown, 7 Vet. App. 466, at 470 (1995).

The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., a 
prior or subsequent period of active duty) does not obviate 
the need to establish that the claimant is also a "veteran" 
for purposes of the period of active duty for training where 
the claim for benefits is premised on that period of active 
duty for training.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998). 

"Active duty for training" includes full-time duty performed 
by Reservists for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The appellant contends that his hypertension first manifested 
in service.  He asserts that although he was not treated for 
hypertension in service, he did have an occasional headache 
and he contends that his blood pressure was elevated in 
service.  He also asserts that due to stress and separation 
from his family, his blood pressure was high.  He asserts 
that he now has heart disease caused by high blood pressure 
and stress over a long period of time.  

There is current medical evidence of hypertension and 
cardiovascular disease.  A January 2004 medical record 
reflects an impression of uncontrolled hypertension though 
improved over prior tracing; diastolic congestive heart 
failure, chronic; and ventricular tachycardia with 
implantable cardiovertor defibrillator.  However, the medical 
evidence of record shows that the heart disease and 
hypertension were not incurred in service and were first 
manifested many years after service.  The medical evidence of 
record shows that the appellant's hypertension first 
manifested in the mid 1990's.  

There is no medical evidence of a diagnosis of heart disease 
or hypertension in service.  Service medical records show 
that upon examination in June 1979, October 1979, and June 
1983, examination of the heart and vascular systems was 
normal.  The blood pressure readings were 140/80, 118/72, and 
124/80 respectively.  The examination reports do not reflect 
a diagnosis of hypertension or any other cardiovascular 
disorder.  Chest X-ray examinations in October 1979 and June 
1983 were within normal limits.  A March 1983 service medical 
record notes that the blood pressure reading was 130/82.  The 
appellant separated from active duty in June 1983.  

The appellant has not submitted any medical evidence showing 
treatment or diagnosis of heart disease or hypertension soon 
after separation from active duty.  There is no competent 
evidence of a manifestation of a cardiovascular disorder to a 
compensable degree within one year from separation from 
active duty in June 1983.  At the hearing before the Board in 
August 2002, the appellant indicated that he had seen a 
physician in 1983 and 1984, but the medical records were not 
available.  The appellant has not identified any other 
evidence of treatment of a cardiovascular disorder or 
hypertension within the presumptive period.  Thus, service 
connection for heart disease and hypertension on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 
3.309.

Service medical records from the appellant's reserves duty do 
not reflect a diagnosis of hypertension or any other 
cardiovascular disorder.  Examination reports dated in 
December 1984 and May 1988 indicate that examination of the 
heart and vascular systems was normal.    

Private medical records dated from March 1986 to November 
1988 do not reflect a diagnosis of hypertension or any other 
cardiovascular disease.  The blood pressure reading for March 
1986 was 137/66.  In July 1987, it was noted that the blood 
pressure reading was 140/90.  A November 1997 notation in the 
private medical record indicates that the appellant's blood 
pressure reading was 148/100.  It was noted that the 
appellant had a history of hypertension for two years and he 
last saw a doctor approximately a year ago.  It was further 
noted that the appellant stated that he had blood pressure 
control with diet.  Another notation in November 1997 
indicates that the appellant 's blood pressure was re-
checked.  The blood pressure reading was 160/100.  The 
appellant was told to see a physician for a blood pressure 
evaluation.  The Board notes that the hypertension, as 
indicated in the regulations, means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  The regulations also indicate 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) (2004).

Hospital records dated in May 1999 indicate that the 
appellant presented to the emergency room with episodes of 
lightheadedness.  The assessment was episodes of symptomatic 
recurrent monomorphic ventricular tachycardia, frequent 
premature ventricular contractions, and abnormal 
electrocardiogram suggesting anterolateral ischemia.  The 
discharge diagnosis was new pacemaker and automatic 
implantable cardiovertor defibrillator.      

In a January 2000 statement, Dr. W.J.H. stated that the 
appellant had dilated congestive cardiomyopathy and a left 
ventricular ejection fraction of 30 percent, symptomatic 
ventricular tachycardia, status post pacemaker implantation, 
and a history of hypertension.   

Hospital records dated in July 2001 show that the appellant 
had hypertension.  Private medical records dated in August 
2001 indicate that the appellant had uncontrolled 
hypertension, dilated nonischemic cardiomyopathy with normal 
coronary angiography, and ventricular tachycardia with 
implantable cardiovertor defibrillator.  It was noted that 
the appellant had a history of noncompliance with 
medications.  A January 2004 medical record reflects an 
impression of uncontrolled hypertension though improved over 
prior tracing; diastolic congestive heart failure, chronic; 
and ventricular tachycardia with implantable cardiovertor 
defibrillator.    

The medical evidence of record shows that the appellant's 
current heart disease and hypertension did not first manifest 
during his period of service, but first manifested many years 
after active service.  As noted, the service medical records 
do not reflect a diagnosis of a cardiovascular disorder or 
hypertension.  The record shows that the heart disease and 
hypertension were first diagnosed in the mid 1990's.  

The appellant submitted a July 2003 medical statement from 
Dr. H.W.C. of the C. Heart Clinic in support of his claim.  
In this statement, Dr. H. W. C. stated that the appellant was 
under his care for congestive heart failure on the basis of 
diastolic dysfunction with hypertension.  Dr. H.W.C. stated 
that the appellant had ventricular tachycardia with an 
implantable cardiovertor-defibrillator.  Dr. H.W.C. further 
stated that: 

"apparently, his hypertension dates to 
the time that he was in the military 
service and had certainly contributed to 
his left ventricular hypertrophy and 
diastolic dysfunction.  It, in fact, may 
be the entire etiology of his left 
ventricle diastolic dysfunction and left 
ventricular hypertrophy.  What role, if 
any, it played in his systolic 
dysfunction, which has now resolved, is 
unclear."   

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board does not question Dr. H.W.C.'s skill or expertise 
as a physician.  However, Dr. H.W.C.'s opinion was based on 
an unquestioning acceptance of the appellant's report of a 
diagnosis of hypertension in service.  As noted above, 
hypertension or any other cardiovascular disease were not 
detected or diagnosed in service.  There is no evidence that 
Dr. H.W.C. reviewed the appellant's service medical records 
or had access to the appellant's claims file.  Dr. H.W.C.'s 
statement is based merely upon reliance on unsupported 
history furnished by the appellant; the statement accordingly 
has no probative value.  The Court has held that medical 
opinions premised upon an unsubstantiated account provided by 
a claimant are of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant); see also Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  See also Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The appellant 's own implied assertions that his current 
heart disease and hypertension first manifested in active 
service are afforded no probative weight in the absence of 
evidence that the appellant has the expertise to render 
opinions about medical matters.  Although the appellant is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Medical expertise is needed to diagnose heart 
disease and hypertension and there is no evidence that the 
appellant has this expertise.   

The appellant and his representative argue that service 
connection for heart disease and hypertension is warranted 
under 38 C.F.R. § 3.303(b) on the basis of chronicity and 
continuity of symptoms.  The representative argues that the 
appellant's symptoms were noted in service.  The 
representative contends that under Savage v. Gober, 10 Vet. 
App. 488 (1997), the Court held that as long as a condition 
is noted at the time the veteran was in service, such noting 
need not be reflected in any written document in order to 
warrant service connection under 38 C.F.R. § 3.303(b).  In 
the present case, the appellant indicated that he had 
headaches in service which he attributed to hypertension.  
The appellant also stated that he had elevated blood pressure 
readings in service.  In a November 2003 statement, the 
appellant's ex-wife stated that when the appellant was in 
service, he experienced headaches, dizziness, lightheadedness 
and vertigo.  

The Board finds that service connection is not warranted for 
heart disease to include hypertension on the basis of 
chronicity or continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  Under 38 C.F.R. § 3.303(b), the chronicity 
provisions are applicable when the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and the 
veteran still has such condition.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  38 C.F.R. § 3.303(b).  In 
the appellant's case, chronic heart disease to include 
hypertension was not identified in service.  As noted above, 
the service medical records show that the appellant's heart 
and cardiovascular system were normal.  The post-service 
medical evidence does not establish that a chronic heart 
condition was identified in service.  The medical evidence of 
record shows that heart disease to include hypertension was 
identified in the mid 1990's, many years after service.  

Medical expertise is needed to diagnose hypertension.  The 
Board notes that the rating schedule indicates that 
hypertension must be confirmed by blood pressure readings 
taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  In the 
article entitled Hypertension: the silent killer, which was 
submitted by the appellant, it is noted that 

"Hypertension is defined as blood 
pressure that is 140/90 or higher.  
Usually, hypertension is diagnosed after 
two or more readings at multiple doctor 
visits...Since high blood pressure rarely 
causes symptoms in the early stages, 
routine visits to a primary care 
physician are essential."  

Medical expertise is also needed to diagnose heart disease.  
Heart disease is diagnosed after physical examination, 
exercise testing, echocardiogram, Doppler echocardiogram, 
cardiac catherization, or X-ray examination.  In the present 
case, there is no medical evidence which identifies a chronic 
heart condition in service.  The appellant's own statements 
that he had symptoms of hypertension are not competent 
evidence of heart disease in service because the appellant 
does not have the medical expertise to make such a medical 
determination.  The July 2003 statement by Dr. H.W.C. is not 
probative evidence that the appellant had hypertension in 
service because, as stated above, this statement was based 
upon the reported history of the appellant and such history 
is not supported by the evidence of record.  

The appellant also argues that service connection for heart 
disease to include hypertension is warranted on the basis of 
continuity of symptomatology.  The appellant argues that 
there is lay evidence of symptoms of heart disease and 
hypertension in service.  The appellant and his ex-wife 
stated that the appellant had symptoms of headaches, vertigo, 
and lightheadedness in service.  As noted above, medical 
expertise is needed to diagnose heart disease and 
hypertension.  Lay testimony alone is not sufficient; 
hypertension is diagnosed by blood pressure readings.  
Medical tests are needed to diagnose heart disease.  In 
Savage, the Court stated that unless the condition is of a 
type as to which a lay person's observation is competent, 
medical evidence of noting in service will be required.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  In the 
appellant's case, there is no medical evidence noting a 
chronic heart condition in service.  The service medical 
records show that the appellant's heart and cardiovascular 
system were normal.  There is no competent post-service 
medical evidence which establishes that the appellant had 
symptoms of hypertension or heart disease in service and 
which continued after service.  

The appellant and his representative submitted various 
articles from internet websites in support of the claim for 
service connection.  The articles submitted include High 
Blood Pressure from the Medicine Consumer Health website, 
Medical Update: Pulmonary Hypertension from the Rush 
University Medical Center website, Hypertension: the silent 
killer from the Walgreens Health Initiatives, Hypertension 
from the Black Health Care website, Epidemiology of 
Hypertension and Cardiovascular Disease in African Americans, 
from the NCBI website, and Hypertensive Heart Disease in 
African Americans from the NCBI website.  The articles 
discuss the disease of hypertension, how hypertension is 
detected, and how hypertension is treated and prevented.  One 
article indicates that there are no symptoms for 
hypertension.  Another article indicates that many people 
with hypertension are asymptomatic but sometimes people with 
hypertension have headaches, fatigue, a fast heart beat, 
chest pain, blurry vision, or frequent urination.  Another 
article indicates that the most common symptoms attributable 
to the pulmonary hypertension are shortness of breath with 
effort which is nonspecific, and fatigue, angina pectoris, 
syncope, near syncope, and peripheral edema.  

These articles do not address the appellant's specific 
circumstances or support his claim for service connection.  
The articles did not address the specific facts of the 
appellant's case.  For instance, the appellant indicates that 
he had symptoms of hypertension while in service.  However, 
in-service medical testing, specifically the blood pressure 
readings, show that the appellant did not have hypertension 
in service.  The articles submitted by the appellant do not 
address these facts.  Any conclusion that the appellant had 
hypertension in service, based upon these articles, would be 
speculation.  

The Court has consistently held that medical statement and/or 
treatise evidence that was too generic and inconclusive as to 
the specific facts in a case was insufficient to establish 
causal link.  See e.g. Mattern v. West, 12 Vet. App. 222 
(1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); and Beausoleil v. Brown, 8 
Vet. App. 459 (1996).  The medical articles discussed above 
provide absolutely no factual assertions addressing whether 
the appellant had hypertension or heart disease in service or 
that such diseases first manifested in service or with the 
applicable presumptive period.  The medical articles only 
discuss hypertension and heart disease in general terms.  The 
Board concludes that the articles are too generic to support 
the appellant's claim.

The Board concludes that there is no competent medical 
evidence of record that relates the current heart disease and 
hypertension to the appellant's period of service.  In Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the Federal 
Circuit indicated that a claimant seeking disability benefits 
must establish the existence of a disability and a connection 
between the claimant's active service and the disability.  In 
the present case, the appellant has not submitted evidence of 
a connection between his active service and his heart disease 
to include hypertension.  As noted above, the medical 
evidence of record does not demonstrate a relationship 
between the heart disease to include hypertension and active 
service.   
     
Therefore, for the reasons discussed above, the Board finds 
that service connection for heart disease to include 
hypertension is not warranted, since there is no evidence of 
a relationship between the current heart disease to include 
hypertension and active service.  The Board concludes that 
the preponderance of the evidence of record is against the 
appellant's claim for service connection for heart disease 
and hypertension.  The claim is therefore denied.

Regarding the appellant's periods of active duty for 
training, the Board finds that the evidence does not 
establish that the appellant's current heart disease to 
include hypertension are the result of an injury or disease 
incurred or aggravated in the line of duty during a period of 
active duty for training.  The evidence of record shows that 
the appellant did not have a heart disability or hypertension 
during his periods of active duty for training as a result of 
a disease or injury incurred or aggravated in the line of 
duty.  There is no documentation or evidence of 
contemporaneous treatment for injury or disease from either 
military or private sources.  Clinical documentation 
establishing the presence of a heart disability, heart 
disease, or hypertension during the appellant's periods of 
active duty training is not of record.  In fact, the Reserves 
examination reports dated in December 1984 and May 1988 show 
that the appellant's heart and vascular systems were normal.  
There is no indication in the service medical records that 
the appellant was disabled by a heart disability, heart 
disease, or hypertension due to an injury or disease during 
active duty for training.    

In conclusion, the Board finds that the preponderance of the 
evidence shows that the appellant was not disabled by a heart 
disability, heart disease, or hypertension due to an injury 
or disease during his period of active duty for training, and 
the appellant's current heart disability and hypertension did 
not have its onset during his period of active duty for 
training.  As discussed, service connection may be granted 
for a disease or injury incurred in or aggravated by a period 
of "active service."  In order for active duty for training 
to be characterized as "active duty" under the statutory 
provisions, the evidence must show that the appellant was 
disabled during such training from an injury incurred in or 
aggravated by the line of duty.  In this case, the evidence 
does not show that the appellant was disabled as a result of 
any such injury or symptoms or disease during the period of 
active duty for training.  See Mercado-Martinez, supra.  As 
such, no pertinent period of reserve service constitutes 
"active duty" for purposes of entitlement to compensation 
under Title 38.  The Board finds that the appellant has not 
established that he is entitled to "veteran" status based on 
a heart disability or disease for a period of service in the 
reserves.  As veteran status has not been established, the 
appellant is not eligible to receive VA disability 
compensation on the basis of his reserve service.  See 
Paulson v. Brown, 7 Vet. App. 466, at 470 (1995).  

In conclusion, the Board finds that service connection for 
heart disease to include hypertension is not warranted, since 
there is no competent evidence of a relationship between the 
current cardiovascular disease and his period of service.  
The Board also finds that the preponderance of the evidence 
shows that the appellant was not disabled by a heart 
disability, heart disease, or hypertension due to an injury 
or disease during his period of active duty for training, and 
the appellant's current heart disability and hypertension did 
not have its onset during his period of active duty for 
training.  The Board concludes that the preponderance of the 
evidence of record is against the appellant's claim for 
service connection for heart disease to include hypertension.  
The claim is therefore denied.


ORDER

Entitlement to service connection for heart disease to 
include hypertension is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



